Title: From Thomas Jefferson to C. W. F. Dumas, 25 August 1786
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Aug. 25. 1786.

This will be delivered you by the two Mr. Morrises, and Mr. Basseville; the former are sons of our late financier which will be a sufficient voucher to you of their condition and that they are objects of just respect and attention. The latter is their tutor, a gentleman of letters, of reputation and of merit. I take the liberty of introducing them to your notice, and of asking your attentions to them during their stay at the Hague which will be short. Not having the honour of an acquaintance with the Ambassador of France, I will beg the favour of your presenting them to him. I am induced to ask this from a desire that our citizens may always consider it as their duty to pay their respects to the ambassadors and ministers of France, as to their own; and also from a wish that no opportunity may be lost of attaching to that country persons whose station, wealth and talents are likely to have influence in the government of the United states. I have the honor to be with sentiments of the most perfect respect, Sir, your most obedient & most humble servant,

Th: Jefferson

